Exhibit 10.2

BIOMET, INC.

DEFERRED COMPENSATION PLAN

(POST-409A PLAN)

Effective as of January 1, 2005

(For Contributions Received After December 31, 2004)



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

          Page

ARTICLE I.

   DEFINITIONS AND CONSTRUCTION    1

Section 1.1.

   Definitions    1

Section 1.2.

   Rules of Construction    6

ARTICLE II.

   PARTICIPATION    6

Section 2.1.

   Determination of Eligible Person    6

Section 2.2.

   Enrollment    6

Section 2.3.

   Transferred Employees    6

Section 2.4.

   Amendment of Eligibility Criteria    7

ARTICLE III.

   DEFERRAL ELECTIONS    7

Section 3.1.

   Elections to Defer Compensation    7

Section 3.2.

   Elections as to Timing and Form of Payment of Benefits    8

Section 3.3.

   Subsequent Elections Regarding Timing and Form of Payment    8

Section 3.4.

   Investment Elections    9

ARTICLE IV.

   DEFERRAL ACCOUNTS AND TRUST FUNDING    9

Section 4.1.

   Deferral Accounts    9

Section 4.2.

   Company Contribution Account    10

Section 4.3.

   Trust Funding    10

ARTICLE V.

   VESTING    11

Section 5.1.

   Participant Contributions    11

Section 5.2.

   Company Contributions    11

ARTICLE VI.

   DISTRIBUTIONS    11

Section 6.1.

   Distribution of Deferred Compensation and Discretionary Company Contributions
   11

Section 6.2.

   Hardship Distribution    12

Section 6.3.

   Domestic Relations Orders    13

Section 6.4.

   Distribution Upon Adverse Finding by the Internal Revenue Service    13

Section 6.5.

   Inability to Locate Participant    13

Section 6.6.

   Delay in Payment for Specified Employees    13

ARTICLE VII.

   ADMINISTRATION    13

Section 7.1.

   Committee    13

Section 7.2.

   Committee Action    13

 

- i -



--------------------------------------------------------------------------------

Section 7.3.

   Powers and Duties of the Committee    14

Section 7.4.

   Construction and Interpretation    14

Section 7.5.

   Information    14

Section 7.6.

   Compensation Expenses and Indemnity    15

Section 7.7.

   Quarterly Statements    15

Section 7.8.

   Disputes    15

ARTICLE VIII.

   MISCELLANEOUS    16

Section 8.1.

   Unsecured General Creditor    16

Section 8.2.

   Restriction Against Assignment    16

Section 8.3.

   Withholding    16

Section 8.4.

   Amendment, Modification, Suspension or Termination    17

Section 8.5.

   Receipt or Release    17

Section 8.6.

   Limitation of Rights and Employment Relationship    17

 

- ii -



--------------------------------------------------------------------------------

BIOMET, INC.

DEFERRED COMPENSATION PLAN

(POST-409A PLAN)

PREAMBLE

1. The Company desires to establish the Biomet, Inc. Deferred Compensation Plan,
effective as of January 1, 2005. The purpose of the Plan is to provide a select
group of key management and highly compensated employees and the members of the
Biomet, Inc. Board of Directors an opportunity, in accordance with the terms and
conditions set forth herein, to defer the receipt of compensation. By offering
this Plan, the Company intends to build management loyalty and its business;
provide a tax deferral alternative; permit deferral of amounts beyond the limits
of its qualified plans; and further enhance existing benefit plans.
Notwithstanding any provision in the Plan to the contrary, this Plan supersedes
and replaces the Biomet, Inc. Deferred Compensation Plan that was effective as
of December 1, 2003 (“Prior Plan”) with respect to deferrals and Company
contributions made on or after January 1, 2005, and is intended to comply with
the requirements of Code Section 409A. This Plan shall not apply to, replace or
supersede the Prior Plan with respect to any amounts that were deferred and
Vested under the Prior Plan on or before December 31, 2004 and the Prior Plan
shall continue in full force and effect with respect to such amounts.

2. The Plan is an unfunded benefit plan within the meaning of ERISA Sections
201, 301 and 401 and the Code. Benefits payable under the Plan with respect to a
participant or beneficiary shall be paid from the general assets of the Company.
To assist the Company in meeting its obligations under the Plan, the Company has
established a trust. The right of a participant or beneficiary to receive
payment under the Plan is merely a contractual right to payment from the Company
and the Plan does not give participants or beneficiaries any interest in, or
right to, any of the assets of any affiliated employer other than as a general
creditor of his employer.

3. Participation in the Plan is voluntary. A Participant may elect to defer a
portion of his or her Compensation/Performance Bonus under the Plan and, at all
times, shall be 100% Vested in amounts credited to his or her Deferral Account.
Under this Plan, the Company has no obligations to make employer contributions
to the Plan, however, the Company shall retain the right to make discretionary
allocations to the Account of Participants at the times and in the amounts
designated by the Company in its sole discretion.

ARTICLE I.

DEFINITIONS AND CONSTRUCTION

Section 1.1. Definitions. Whenever the following words and phrases are used in
this Plan, with the first letter capitalized, they shall have the meanings
specified below.

(a) “Account” or “Accounts” shall mean all of such accounts as are specifically
authorized for inclusion in this Plan.



--------------------------------------------------------------------------------

(b) “Base Salary” shall mean that portion of a Participant’s Compensation that
is his or her annual base salary, excluding bonuses, Performance Bonuses,
Commissions, incentive and all other remuneration for services rendered to the
Company.

(c) “Beneficiary” or “Beneficiaries” shall mean the person or persons, including
a trustee, personal representative or other fiduciary, last designated in
writing by a Participant in accordance with procedures established by the
Committee to receive the benefits specified hereunder in the event of the
Participant’s death. No beneficiary designation shall become effective until it
is filed with the Committee. Any designation shall be revocable at any time
through a written instrument filed by the Participant with the Committee with or
without the consent of the previous Beneficiary. No designation of a Beneficiary
other than the Participant’s spouse shall be valid unless consented to in
writing by such spouse. If there is no such designation or if there is no
surviving designated Beneficiary, then the Participant’s surviving spouse shall
be the Beneficiary. If there is no surviving spouse to receive any benefits
payable in accordance with the preceding sentence, the duly appointed and
currently acting personal representative of the Participant’s estate (which
shall include either the Participant’s probate estate or living trust) shall be
the Beneficiary. In any case where there is no such personal representative of
the Participant’s estate duly appointed and acting in that capacity within 90
days after the Participant’s death (or such extended period as the Committee
determines is reasonably necessary to allow such personal representative to be
appointed, but not to exceed 180 days after the Participant’s death), then
Beneficiary shall mean the person or persons who can verify by affidavit or
court order to the satisfaction of the Committee that they are legally entitled
to receive the benefits specified hereunder. In the event any amount is payable
under the Plan to a minor, payment shall not be made to the minor, but instead
be paid (a) to that person’s living parent(s) to act as custodian, (b) if that
person’s parents are then divorced, and one parent is the sole custodial parent,
to such custodial parent, or (c) if no parent of that person is then living, to
a custodian selected by the Committee to hold the funds for the minor under the
Uniform Transfers or Gifts to Minors Act in effect in the jurisdiction in which
the minor resides. If no parent is living and the Committee decides not to
select another custodian to hold the funds for the minor, then payment shall be
made to the duly appointed and currently acting guardian of the estate for the
minor or, if no guardian of the estate for the minor is duly appointed and
currently acting within 60 days after the date the amount becomes payable,
payment shall be deposited with the court having jurisdiction over the estate of
the minor. Payment by the Company pursuant to any unrevoked Beneficiary
designation, or to the Participant’s estate if no such designation exists, of
all benefits owed hereunder shall terminate any and all liability of the
Company.

(d) “Board of Directors” or “Board” shall mean the Board of Directors of Biomet,
Inc.

(e) “Code” shall mean the Internal Revenue Code of 1986, as amended.

(f) “Committee” shall mean the Benefits Committee appointed by the President of
the Company in accordance with Article VII.

(g) “Company” shall mean Biomet, Inc. and any subsidiary or affiliate of Biomet,
Inc. designated as eligible by the Committee to participate in the Plan, and any
successor thereto that adopts this Plan.

 

- 2 -



--------------------------------------------------------------------------------

(h) “Company Contribution Account” shall mean the bookkeeping account maintained
by the Company for each Participant that is credited with an amount equal to the
Company Discretionary Contribution Amount, if any, and the Company Matching
Contribution Amount, if any, and net earnings and losses on such amounts
pursuant to Section 4.2.

(i) “Company Discretionary Contribution Amount” shall mean such discretionary
amount, if any, credited by the Company to a Participant’s Company Contribution
Account for a Plan Year. Such amount to be credited may differ from Participant
to Participant both in amount, including no amount, and as a percentage of
Compensation and/or Performance Bonus.

(j) “Company Matching Contribution Amount” shall mean such amount, if any,
credited by the Company to each Participant’s Company Contribution Account for a
Plan Year. Such amount to be credited may differ from Participant to Participant
both in amount, including no amount, and as a percentage of Compensation and/or
Performance Bonus.

(k) “Compensation” means, (i) with respect to a Participant who is an employee
of the Company for a Plan Year, the Participant’s wages for federal income tax
purposes for such year, including, Base Salary, bonuses (other than Performance
Bonuses), incentive compensation and commissions, increased by amounts that
would have been included in the Participant’s wages for the year, but for the
Participant’s election pursuant to Code Section 125 or 401(k) or this Plan;
(ii) with respect to a Participant who is a Director, the amount of cash paid to
the Director, including, but not limited to, Board of Directors fees, committee
fees, and such other amounts paid for services as a Director, or (iii) any other
type of compensation or remuneration determined by the Committee to be eligible
for deferral under the Plan. Amounts distributed from a Participant’s Accounts
in any Plan Year shall not be considered Compensation again in the year of
distribution.

(l) “Deferral Account” shall mean the bookkeeping account maintained by the
Committee for each Participant that is credited with amounts equal to (1) the
portion of the Participant’s Compensation and/or Performance Bonus that he or
she elects to defer, and (2) net earnings and losses attributable to such
Account pursuant to Section 4.1.

(m) “Director” shall mean any member of the Board of Directors of the Company
who is not also an officer or employee of the Company.

(n) “Disability” shall mean the Participant is, by reason of any medically
determinable physical or mental impairment which can be expected to result in
death or can be expected to last for a continuous period of not less than twelve
(12) months, (i) unable to engage in any substantial gainful activity, or
(ii) receiving income replacement benefits for a period of not less than three
(3) months under an accident and health plan maintained by the Company or a
Participating Subsidiary for employees, within the meaning of Code
Section 409A(a)(2)(C) and Treasury regulation § 1.409A-3(i)(4).

(o) “Distributable Amount” shall mean the Vested balance in the Participant’s
Deferral Account and Company Contribution Account.

 

- 3 -



--------------------------------------------------------------------------------

(p) “Distribution Event” shall mean the earliest to occur of (i) the
Participant’s Separation from Service, (ii) the Participant’s Scheduled
Withdrawal Date, (iii) the Participant’s Disability, (iv) approval of Hardship
Distribution, or (v) the Participant’s death.

(q) “Effective Date” shall be January 1, 2005.

(r) “Eligible Person” shall mean (i) any common law employee of the Company or a
Participating Subsidiary that the Committee designates as a key management
and/or highly compensated employee of the Company or a Participating Subsidiary
and eligible to participate in the Plan, and (ii) any Director.

(s) “ERISA” shall mean the Employee Retirement Income Security Act of 1974, as
amended from time to time.

(t) “Fund” or “Funds” shall mean one or more of the investment funds selected by
the Committee pursuant to Section 3.2(b).

(u) “Hardship Distribution” shall mean a distribution due to an “Unforeseeable
Emergency” within the meaning given to that term under Code Section 409A and
Treasury regulation § 409A-3(i)(3). In general “Unforeseeable Emergency” means a
severe financial hardship to the Participant resulting from a sudden and
unexpected illness or accident of the Participant or of his or her Dependent (as
defined in Code Section 152(a)), loss of a Participant’s property due to
casualty, or other similar or extraordinary and unforeseeable circumstances
arising as a result of events beyond the control of the Participant. The
circumstances that would constitute an Unforeseeable Emergency will depend upon
the facts of each case, but, in any case, a Hardship Distribution may not be
made to the extent that such hardship is or may be relieved (i) through
reimbursement or compensation by insurance or otherwise, (ii) by liquidation of
the Participant’s assets, to the extent the liquidation of assets would not
itself cause severe financial hardship, or (iii) by cessation of deferrals under
this Plan.

(v) “Initial Election Period” shall mean the 30-day period (or such longer
period elected by the Committee) immediately preceding the Plan Year beginning
after the date on which an individual first becomes an Eligible Person.

(w) “Participant” shall mean any Eligible Person who becomes a Participant in
this Plan in accordance with Article II.

(x) “Participating Subsidiary” shall mean a subsidiary of Biomet, Inc. which the
Committee has designated as such and whose employees are eligible to participate
in the Plan; provided that such employee is an Eligible Person.

(y) “Payment Date” shall be the February 1 of the Plan Year following the
Participant’s Distribution Event; provided, however, for Plan Years beginning
after December 31, 2005, the “Payment Date” shall be the July 1 of the Plan Year
following the Participant’s Distribution Event. Notwithstanding the preceding
provisions, with respect to Distribution Events first occurring after
December 31, 2007, the “Payment Date” shall be a date within the 30-day period
immediately following the end of the month in which the Distribution Event
occurs.

 

- 4 -



--------------------------------------------------------------------------------

(z) “Performance Bonus” shall mean any bonus intended to qualify as
“performance-based compensation” under Code Section 409A and Treasury regulation
§ 1.409A-1(e) and for which the Eligible Person must be employed on the last day
of the 12-month performance period to be entitled to receive the Performance
Bonus. Amounts distributed from a Participant’s Accounts in any Plan Year shall
not be considered a Performance Bonus again in the year of distribution.

(aa) “Plan” shall be the Biomet, Inc. Deferred Compensation Plan (Post-409A
Plan), as amended from time to time.

(bb) “Plan Year” shall be June 1 through May 31 (the Company’s Fiscal Year);
provided, however, that the first Plan Year shall be the short year beginning
January 1, 2005 and ending on May 31, 2005; provided, further, however, that
effective as of January 1, 2006, the Plan Year shall be the calendar year.

(cc) “Separation from Service” shall mean a “separation from service” within the
meaning of Code Section 409A(2)(A)(i) and Treasury regulation § 1.409A-1(h) and
shall mean, (i) with respect to a Participant who is an employee of the Company,
the complete termination of the employment relationship between the Participant
and the Company and/or all affiliated employers within the meaning of Code
Sections 414(b), or (c), for any reason other than death, and (ii) with respect
to a Director who is not also an employee of the Company, the complete cessation
of membership on the Board and/or the boards of all affiliated employers within
the meaning of Code Sections 414(b), or (c), in which he or she serves for any
reason other than death.

(dd) “Scheduled Withdrawal Payment Date” shall mean the date elected by the
Participant for payment of amounts from his Accounts that will be deferred in a
given Plan Year, and earnings and losses attributable thereto, to be made or to
begin to be made as set forth on the Participant’s election form for such Plan
Year. A Participant’s Scheduled Withdrawal Date can be no earlier than two years
from the last day of the Plan Year for which the applicable deferrals of
Compensation and/or Performance Bonus are made.

(ee) “Specified Employee” shall mean an individual who, at the time of his
Separation from Service, is a “specified employee” within the meaning of Code
Section 409A(2)(B)(i) and Treasury regulation § 1.409A-1(i). Effective for Plan
Years beginning on or after January 1, 2008, for purposes of the preceding
sentence, the “specified employee identification date” shall be December 31 (of
the prior Plan Year) and the “specified employee effective date” shall be the
following April 1.

(ff) “Trust” shall mean any trust established by the Company to hold assets of
the Plan.

(gg) “Trustee” shall mean any trustee appointed by the Committee.

 

- 5 -



--------------------------------------------------------------------------------

(hh) “Vested” means, with respect to an Account, that portion of the
Participant’s interest in his or her Account that is nonforfeitable, as
determined under Article V.

Section 1.2. Rules of Construction.

(a) The Plan is intended to comply with (i) Code Section 409A and (ii) the
applicable provisions of ERISA, and it shall be interpreted and administered in
accordance with such intent. Except as provided in the preceding sentence or as
otherwise expressly provided herein, the Plan shall be construed, enforced, and
administered, and the validity thereof determined, in accordance with the
internal laws of the State of Indiana without regard to conflict of law
principles, and the following provisions of this Section.

(b) Words used in the masculine gender shall be construed to include the
feminine gender where appropriate, and vice versa.

(c) Words used in the singular shall be construed to include the plural where
appropriate, and vice versa.

(d) The headings and subheadings in the Plan are inserted for the convenience of
reference only and are not to be considered in the construction of any provision
of the Plan.

ARTICLE II.

PARTICIPATION

Section 2.1. Determination of Eligible Person. The Committee shall, from time to
time, determine which persons are Eligible Persons under the Plan. An Eligible
Person shall become a Participant only after completing such forms and making
such elections as the Committee may prescribe, including an agreement to be
bound by the terms of the Plan and all determinations of the Committee.

Section 2.2. Enrollment. An Eligible Person shall become a Participant in the
Plan by electing to make deferrals in accordance with Section 3.1, in accordance
with such procedures as may be established from time to time by the Committee.
An individual who, at any time, ceases to be an Eligible Person, as determined
in the sole discretion of the Committee, other than an Eligible Person who
(i) becomes employed by a related company of the Company, which is not a
Participating Subsidiary or (ii) is transferred to an international assignment,
shall continue to be eligible to make deferrals until the end of the Plan Year
in which the employee ceases to be an Eligible Person, and no future deferrals
will be allowed until such time as the individual again becomes an Eligible
Person. In such case, the individual may remain a Participant in the Plan with
respect to amounts already deferred. A Participant shall remain a Participant
until all amounts to which he or she is entitled under the Plan have been paid.

Section 2.3. Transferred Employees. An Eligible Person who (i) becomes employed
by a related company of the Company, which is not a Participating Subsidiary or
(ii) is transferred to an international assignment, shall not be eligible to
make any further deferrals under the Plan, however, such individual shall remain
a Participant in the Plan with respect to amounts already deferred. Any
deferrals for the current Plan Year shall terminate as of the date of transfer.

 

- 6 -



--------------------------------------------------------------------------------

Section 2.4. Amendment of Eligibility Criteria. The Committee may, in its
discretion, change the criteria for eligibility to comply with all applicable
laws relating to salary grade and compensation levels; provided, however, that
no change in the criteria for eligibility of any officer of the Company shall be
effected unless such changes are (i) within parameters established by the
Compensation Committee of the Board of Directors of the Company, or
(ii) approved by the Compensation Committee of the Board of Directors of the
Company.

ARTICLE III.

DEFERRAL ELECTIONS

Section 3.1. Elections to Defer Compensation/Performance Bonuses.

(a) Initial Election Period. Subject to the provisions of Article II, each
Participant may elect to defer Compensation by filing with the Committee an
election that conforms to the requirements of this Section 3.1, on a form
provided by the Committee, no later than the last day of his or her Initial
Election Period.

(b) Deferral of Compensation - General Rule. The amount of Compensation which a
Participant may elect to defer is such Compensation earned on or after the time
at which the Participant elects to defer in accordance with Section 3.1(a). A
Participant may defer up to 100% of his or her Compensation provided that the
total amount deferred by the Participant shall be limited in any calendar year,
if necessary, to satisfy Social Security Tax (including Medicare), income tax
and employee benefit plan withholding requirements, each as applicable, as
determined in the sole and absolute discretion of the Committee. The Committee
may establish certain minimum contribution amounts from time to time with
respect to particular Plan Years.

(c) Duration of Compensation Deferral Election. A Participant’s initial election
to defer Compensation must be received by the Committee prior to the last day of
the Participant’s Initial Election Period and is to be effective with respect to
Compensation received after such deferral election is processed. A Participant’s
deferral election shall continue in effect for each subsequent Plan Year until
he makes a new deferral election. A Participant may increase, decrease or
terminate a deferral election with respect to Compensation for any subsequent
Plan Year by filing a new election on or before December 31 prior to the
beginning of the next Plan Year, which election shall be effective on the first
day of the next following Plan Year. Such election shall be for the remainder of
the Plan Year, in the event the Plan Year has commenced.

(d) Deferral of Performance Bonuses - Special Rule. Notwithstanding the
preceding provisions of this Section, a Participant may elect to defer up to
100% of his or her Performance Bonus in accordance with the special rules
applicable to performance-based compensation under Code Section 409A. Any such
election with respect to the performance period for the Performance Bonus must
be received by the Committee not later than six (6) months before the end of
such performance period. Any such election shall become irrevocable six
(6) months before the end of such performance period. Any election made under
this Subsection (d) shall be effective only for the performance period to which
it relates.

 

- 7 -



--------------------------------------------------------------------------------

Section 3.2. Elections as to Timing and Form of Payment of Benefits.

(a) Election of Scheduled Withdrawal Date. At the time a Participant makes a
deferral election (which election must be made not later than December 31 of the
year immediately preceding the year in which the deferrals will be made), he or
she shall also elect his Scheduled Withdrawal Date for the payment of the
Participant’s Accounts attributable to those deferrals. The Participant shall
communicate this timing decision by submitting an applicable form to the
Committee.

(b) Election of Form of Payment. At the time a Participant makes a deferral
election (which election must be made not later than December 31 of the year
immediately preceding the year in which the deferrals will be made), he shall
also choose the form of the distribution for those deferrals, as described in
Section 3.2(c). The Participant shall communicate this form of payment decision
by submitting an applicable form to the Committee.

(c) Forms of Payment. A Participant may choose either (i) a lump sum payment on
the Participant’s Payment Date, or (ii) equal annual installments payments over
a period of five (5), ten (10) or fifteen (15) years as the form of
distribution. If all or any portion of an Account is payable in installments,
the first installment shall be paid as of the Participant’s Payment Date, and
remaining installments shall be paid on each of the next following anniversaries
of such date. Each installment shall consist of a percentage of the Account,
which shall be equal to (i) one, divided by (ii) one plus the number of
installments remaining after the installment for which the calculation is being
made. If the Participant does not elect a form of payment pursuant to this
Section, he shall be deemed to have elected a lump sum.

(d) 2007 Transition Election. Notwithstanding any contrary Plan provisions and
consistent with IRS Notice 2006-79, during the 2007 Plan Year only, Participants
may make an election as to the timing and form of payment from his or her
Accounts under the Plan, provided, however, the new election may apply only to
amounts that would not otherwise be payable in 2007 and may not cause an amount
to be paid in 2007 that would not otherwise be payable in 2007. To be effective,
such election must be on the applicable form and filed with the Committee. In no
event may a Participant make such election under this Subsection (d) after
December 31, 2007.

Section 3.3. Subsequent Elections Regarding Timing and Form of Payment.

(a) Except as provided in this Section or in Article VI of this Plan, a
Participant may not revoke or revise his prior election as to the timing and
form of the payment under this Plan. Except as provided in this Section or in
Article VI of this Plan, any subsequent election having the effect of
acceleration of payments shall not be permitted under this Plan.

(b) A subsequent change in an election as to either the timing or form of
payments shall be permitted only in accordance with the following restrictions:

(i) A change in timing or form of payment shall not be effective until at least
twelve (12) months after the date on which the subsequent election is made;

 

- 8 -



--------------------------------------------------------------------------------

(ii) Except in the case of an election relating to a payment on account of death
or a Hardship Distribution, the Scheduled Withdrawal Date elected on the
subsequent election must be a date that is not less than five (5) years later
than the date such payment would otherwise have been made; and

(iii) The subsequent election may not be made less than twelve (12) months
before the Scheduled Withdrawal Date on the initial deferral election.

Section 3.4. Investment Elections.

(a) At the time of making the deferral elections described in this Article III,
the Participant shall designate, on a form provided by the Committee, the types
of Funds in which the Participant’s Account will be deemed to be invested for
purposes of determining the amount of earnings to be credited to that Account.
In making the designation pursuant to this Section 3.4, the Participant may
specify that all or any multiple of his or her Account be deemed to be invested,
in whole percentage increments, in one or more of the types of Funds provided
under the Plan as communicated from time to time by the Committee. On a form
provided by the Committee, a Participant may change each of the investment
allocations monthly. Changes made by the 25th of the month will be effective the
first business day of the following month. If a Participant fails to elect a
type of Fund under this Section 3.4, he or she shall be deemed to have elected
the money market type of Fund.

(b) Although the Participant may designate the type of investments, the
Committee shall not be bound by such designation and the amounts credited to
such Accounts may not actually be invested in the underlying Fund or Funds. The
Accounts will be hypothetically invested in such Fund or Funds and net gains and
losses associated with such Fund or Funds will be credited or debited to the
Accounts, as applicable. The Committee shall select from time to time, in its
sole and absolute discretion, commercially available investments of each of the
types communicated by the Committee to the Participant pursuant to
Section 3.4(a) above to be the Funds. The net gains and losses of each such
commercially available investment fund shall be used to determine the amount of
earnings or losses to be credited to Participant’s Account under Article IV.

ARTICLE IV.

DEFERRAL ACCOUNTS AND TRUST FUNDING

Section 4.1. Deferral Accounts. The Committee shall establish and maintain a
Deferral Account for each Participant under the Plan. Each Participant’s
Deferral Account shall be further divided into separate subaccounts (“investment
fund subaccounts”), each of which corresponds to a Fund elected by the
Participant pursuant to Section 3.2(a). A Participant’s Deferral Account shall
be credited as follows:

(a) On the second business day after amounts are withheld and deferred from a
Participant’s Compensation/Performance Bonus, the Committee shall credit the
investment fund subaccounts of the Participant’s Deferral Account with an amount
equal to Compensation/Performance Bonus deferred by the Participant in
accordance with the Participant’s election under Section 3.2(a); that is, the
portion of the Participant’s deferred Compensation/Performance Bonus that the
Participant has elected to be deemed to be invested in a certain type of Fund
shall be credited to the investment fund subaccount corresponding to that Fund;

 

- 9 -



--------------------------------------------------------------------------------

(b) Each business day, each investment fund subaccount of a Participant’s
Deferral Account shall be credited with earnings or losses in an amount equal to
that determined by multiplying the balance credited to such investment fund
subaccount as of the prior day plus contributions credited that day to the
investment fund subaccount by the net gains and losses for the corresponding
Fund selected by the Participant.

(c) All amounts attributed to the deferral of Compensation/Performance Bonus for
each Plan Year shall be accounted for in a manner which allows separate
accounting for the deferral of Compensation/Performance Bonus and net investment
gains and losses associated with such Plan Year’s deferral of
Compensation/Performance Bonus.

Section 4.2. Company Contribution Account. The Company is not required to make
contributions to the Plan on behalf of a Participant, but reserves the right to
credit Participants’ Accounts with discretionary or matching contributions from
time to time in its sole discretion. In the event that the Company elects to
make a Company Discretionary Contribution Amount or a Company Matching
Contribution Amount, then the Committee shall establish and maintain a Company
Contribution Account for each Participant under the Plan who receives such
allocation to his or her Accounts. Each Participant’s Company Contribution
Account if not designated by the Company at the time of contribution shall be
further divided into separate investment fund subaccounts corresponding to the
Fund(s) elected by the Participant pursuant to Section 3.2(a). A Participant’s
Company Contribution Account shall be credited as follows:

(a) On the second business day after a Company Discretionary Contribution Amount
or Company Matching Contribution Amount has been allocated, the Committee shall
credit the investment fund subaccounts of the Participant’s Company Contribution
Account with an amount equal to the Company Discretionary Contribution Amount,
if any, applicable to that Participant, that is, the proportion of the Company
Discretionary Contribution Amount, if any, or Company Matching Contribution
Amount, if any, which the Participant elected to be deemed to be invested in a
certain type of Fund shall be credited to the corresponding investment fund
subaccount; and

(b) Each business day, each investment fund subaccount of a Participant’s
Company Contribution Account shall be credited with earnings or losses in an
amount equal to that determined by multiplying the balance credited to such
investment fund subaccount as of the prior day plus contributions credited that
day to the investment fund subaccount by the net gains and losses for the
corresponding Fund selected by the Participant.

Section 4.3. Trust Funding. The Company may establish a Trust with the Trustee.
The Company may cause the Trust to be funded each year, but only to the extent
of (1) an amount

 

- 10 -



--------------------------------------------------------------------------------

equal to the amount deferred by each Participant; (2) the aggregate amount of
Company Discretionary Contribution Amounts; and (3) the aggregate amount of
Company Matching Contribution Amounts for the Plan Year.

Although the principal of the Trust, if formed, and any earnings thereon shall
be held separate and apart from other funds of the Company and shall be used
exclusively for the uses and purposes of Plan Participants and Beneficiaries as
set forth therein, neither the Participants nor their Beneficiaries shall have
any preferred claim on, or any beneficial ownership in, any assets of the Trust,
if formed, prior to the time such assets are paid to the Participants or
Beneficiaries as benefits and all rights created under this Plan shall be
unsecured contractual rights of Plan Participants and Beneficiaries against the
Company. Any assets held in the Trust, if formed, will be subject to the claims
of Company’s general creditors under federal and state law in the event of
insolvency.

ARTICLE V.

VESTING

Section 5.1. Participant Contributions. A Participant shall at all times be 100%
Vested in his or her Deferral Account.

Section 5.2. Company Contributions. In the event that the Company elects to
credit the Accounts of Participants with Company discretionary or matching
contributions, then the Company, in its sole discretion, shall establish a
vesting schedule for the Company Contribution Account as it deems appropriate.
Any Participant that Separates from Service with the Company prior to full
vesting shall irrevocably forfeit the portion not Vested and, in no event, shall
the Company Contribution be distributed prior to vesting. Such forfeitures shall
be retained by the Company.

ARTICLE VI.

DISTRIBUTIONS

Section 6.1. Distribution of Deferred Compensation/Performance Bonus and
Discretionary Company Contributions.

(a) Distribution Due to Separation from Service or Scheduled Withdrawal Date of
Small Accounts. Subject to Section 6.6, in the case of a Participant who incurs
a Distribution Event due to Separation from Service or Scheduled Withdrawal Date
and has an Account balance of less than $10,000.00, the Distributable Amount
shall be paid to the Participant in a lump sum distribution on the Participant’s
Payment Date; provided, however, that no such acceleration shall be permitted
under this Section to the extent that (i) such payment would not otherwise
result in the complete liquidation of the entirety of the Participant’s interest
under the Plan, including all agreements, methods, programs or other
arrangements with respect to which deferrals of compensation are treated as
having been deferred under a single nonqualified deferred compensation plan
under Treasury regulation section 1.409A-1(c)(2), and (ii) the sum of all such
payments would exceed $10,000.00.

 

- 11 -



--------------------------------------------------------------------------------

(b) Distribution Due to Separation from Service or Scheduled Withdrawal Date of
all other Accounts. Subject to Section 6.6, in the case of a Participant who
incurs a Distribution Event due to Separation from Service or Scheduled
Withdrawal Date and has an Account balance, including amounts deferred under all
agreements, methods, programs or other arrangements with respect to which
deferrals of compensation are treated as having been deferred under a single
nonqualified deferred compensation plan under Treasury regulation section
1.409A-1(c)(2), of more than $10,000.00, such Participant shall receive, or
shall begin to receive if payable in installments, his or her Distributable
Amount, in the form elected by the Participant as of his Payment Date.

(c) Distribution Due to Death. In the case of a Participant who dies before his
Accounts have been distributed in full, the Participant’s Beneficiary will
receive the total undistributed balance in the Participant’s Accounts in a lump
sum distribution as soon as administratively feasible following the date of
death.

(d) Distribution Due to Disability. In the case of a Participant who incurs a
Distribution Event due to Disability, the Participant will receive the total
undistributed balance in the Participant’s Account in a lump sum distribution as
soon as administratively feasible following the date a determination has been
made by the Committee that the Participant has incurred a Disability. For
purposes of determining a Participant’s Disability, the determination shall be
made in accordance with the Company’s long-term disability plan in effect at the
time of the Participant’s claim of Disability, provided the definition of
disability applied under such Disability Plan complies with this Plan’s
definition of Disability.

(e) Earnings. A Participant’s Account shall continue to be credited with
earnings pursuant to Article IV of the Plan until all amounts credited to his or
her Accounts under the Plan have been distributed.

Section 6.2. Hardship Distribution. A Participant shall be permitted to elect a
Hardship Distribution from his or her Vested Accounts prior to his or her
Payment Date, subject to the following restrictions:

(a) The election to take a Hardship Distribution shall be made by filing a form
provided by and filed with Committee prior to the end of any calendar month.

(b) The Committee shall have made a determination that the requested
distribution constitutes a Hardship Distribution in accordance with
Section 1.1(u) of the Plan.

(c) The amount determined by the Committee as a Hardship Distribution shall be
paid in a single cash lump sum as soon as practicable after the end of the
calendar month in which the Hardship Distribution election is made and approved
by the Committee.

(d) If a Participant receives a Hardship Distribution, the Participant will be
ineligible to defer Compensation/Performance Bonus under the Plan for the
balance of the Plan Year and the following Plan Year.

 

- 12 -



--------------------------------------------------------------------------------

Section 6.3. Domestic Relations Orders. Upon receipt of an enforceable domestic
relations order from a court of competent jurisdiction, the Plan shall make an
assignment and distribution from the Participant’s Account in accordance with
such order. However, in no event shall an assignment under this Section 6.3
result in the establishment of an account for the benefit or in the name of any
alternate Payee named in the order.

Section 6.4. Distribution Upon Adverse Finding by the Internal Revenue Service.
If the Internal Revenue Service asserts that amounts deferred by a Participant
pursuant to this Plan are included in the Participant’s income for Federal
income taxes before distribution, the Committee shall cause to be distributed to
the Participant from his or her Account an amount equal to all taxes, interest
and penalties owed by the Participant as a result of such inclusion in taxable
income.

Section 6.5. Inability to Locate Participant. In the event that the Committee is
unable to locate a Participant or Beneficiary within two years following the
required Payment Date, the amount allocated to the Participant’s Accounts shall
be forfeited. If, after such forfeiture, the Participant or Beneficiary later
claims such benefit, such benefit shall be reinstated without interest or
earnings.

Section 6.6. Delay in Payment for Specified Employees. Notwithstanding any
provisions in the Plan to the contrary, to the extent that the service recipient
has any stock which is publicly traded on an established securities market or
otherwise and, if a Participant who is a Specified Employee Separates from
Service for any reason other than death, distribution of the Participant’s
Accounts shall not commence earlier than six months after the date of his
Separation from Service. Payments delayed by the preceding sentence shall be
accumulated and paid on the earliest administratively feasible date permitted by
such sentence.

ARTICLE VII.

ADMINISTRATION

Section 7.1. Committee. The Committee is the Company’s Benefits Committee, which
has members that are appointed by, and serve at the pleasure of, the President
of the Company. The number of members comprising the Committee shall be
determined by the President, which may from time to time vary the number of
members. A member of the Committee may resign by delivering a written notice of
resignation to the President. The President may remove any member by delivering
a written notice of removal to such member. Vacancies in the membership of the
Committee shall be filled promptly by the President.

Section 7.2. Committee Action. The Committee shall act at meetings by
affirmative vote of a majority of the members of the Committee. Any action
permitted to be taken at a meeting may be taken without a meeting if, prior to
such action, a written consent to the action is signed by all members of the
Committee and such written consent is filed with the minutes of the proceedings
of the Committee. A member of the Committee shall not vote or act upon any
matter which relates solely to himself or herself as a Participant. Any member
or members of the Committee may execute any certificate or other written
direction on behalf of the Committee.

 

- 13 -



--------------------------------------------------------------------------------

Section 7.3. Powers and Duties of the Committee.

(a) The Committee, on behalf of the Participants and their Beneficiaries, shall
enforce the Plan in accordance with its terms, shall be charged with the general
administration of the Plan, and shall have all powers necessary to accomplish
its purposes, including, but not by way of limitation, the following:

(1) To select the Funds in accordance with Section 3.2(b) hereof;

(2) To construe and interpret the terms and provisions of this Plan;

(3) To compute and certify to the amount and kind of benefits payable to
Participants and their Beneficiaries;

(4) To maintain all records that may be necessary for the administration of the
Plan;

(5) To provide for the disclosure of all information and the filing or provision
of all reports and statements to Participants, Beneficiaries or governmental
agencies as shall be required by law;

(6) To make and publish such rules for the regulation of the Plan and procedures
for the administration of the Plan as are not inconsistent with the terms
hereof;

(7) To appoint a Plan administrator or any other agent, and to delegate to them
such powers and duties in connection with the administration of the Plan as the
Committee may from time to time prescribe; and

(8) To take all actions necessary for the administration of the Plan, including
determining whether to hold or discontinue the Policies.

Section 7.4. Construction and Interpretation. The Committee shall have full
discretion to construe and interpret the terms and provisions of this Plan,
which interpretations or construction shall be final and binding on all parties,
including but not limited to the Company and any Participant or Beneficiary. The
Committee shall administer such terms and provisions in a uniform and
nondiscriminatory manner and in full accordance with any and all laws applicable
to the Plan.

Section 7.5. Information. To enable the Committee to perform its functions, the
Company shall supply full and timely information to the Committee on all matters
relating to the Compensation/Performance Bonus of all Participants, their death
or other events which cause termination of their participation in this Plan, and
such other pertinent facts as the Committee may require.

 

- 14 -



--------------------------------------------------------------------------------

Section 7.6. Compensation, Expenses and Indemnity.

(a) The members of the Committee shall serve without compensation for their
services hereunder.

(b) The Committee is authorized at the expense of the Company to employ such
legal counsel as it may deem advisable to assist in the performance of its
duties hereunder. Expenses and fees in connection with the administration of the
Plan shall be paid by the Company.

(c) To the extent permitted by applicable state law, the Company shall indemnify
and hold harmless the Committee and each member thereof, the Board of Directors
and any delegate of the Committee who is an employee of the Company against any
and all expenses, liabilities and claims, including legal fees to defend against
such liabilities and claims arising out of their discharge in good faith of
responsibilities under or incident to the Plan, other than expenses and
liabilities arising out of willful misconduct. This indemnity shall not preclude
such further indemnities as may be available under insurance purchased by the
Company or provided by the Company under any bylaw, agreement or otherwise, as
such indemnities are permitted under state law.

Section 7.7. Quarterly Statements. Under procedures established by the
Committee, a Participant shall receive a statement with respect to such
Participant’s Accounts on a quarterly basis (electronically or otherwise).

Section 7.8. Disputes.

(a) Claim. A person who believes that he or she is being denied a benefit to
which he or she is entitled under this Plan (hereinafter referred to as
“Claimant”) must file a written request for such benefit with the Committee,
setting forth his or her claim. The request must be addressed to the Committee
at its then principal place of business.

(b) Claim Decision. Upon receipt of a claim, the Committee shall advise the
Claimant that a reply will be forthcoming within ninety (90) days and shall, in
fact, deliver such reply within such period. The Committee may, however, extend
the reply period for an additional ninety (90) days for special circumstances.

If the claim is denied in whole or in part, the Company shall inform the
Claimant in writing, using language calculated to be understood by the Claimant,
setting forth: (A) the specified reason or reasons for such denial; (B) the
specific reference to pertinent provisions of this Plan on which such denial is
based; (C) a description of any additional material or information necessary for
the Claimant to perfect his or her claim and an explanation of why such material
or such information is necessary; (D) appropriate information as to the steps to
be taken if the Claimant wishes to submit the claim for review; and (E) the time
limits for requesting a review under subsection (c).

(c) Request For Review. Within sixty (60) days after the receipt by the Claimant
of the written opinion described above, the Claimant may request in writing a
review of the initial denial. Such request must be addressed to the Committee,
at its then principal place of business.

 

- 15 -



--------------------------------------------------------------------------------

The Claimant or his or her duly authorized representative may, but need not,
review the pertinent documents and submit issues and comments in writing for
consideration by the Committee. If the Claimant does not request a review within
such sixty (60) day period, he or she shall be barred and estopped from
challenging the Committee’s determination.

(d) Review of Decision. Within sixty (60) days after the Committee’s receipt of
a request for review, after considering all materials presented by the Claimant,
the Committee will inform the Participant in writing, in a manner calculated to
be understood by the Claimant, the decision setting forth the specific reasons
for the decision containing specific references to the pertinent provisions of
this Plan on which the decision is based. If special circumstances require that
the sixty (60) day time period be extended, the Committee will so notify the
Claimant and will render the decision as soon as possible, but no later than one
hundred twenty (120) days after receipt of the request for review.

ARTICLE VIII.

MISCELLANEOUS

Section 8.1. Unsecured General Creditor. Participants and their Beneficiaries,
heirs, successors, and assigns shall have no legal or equitable rights, claims,
or interest in any specific property or assets of the Company. No assets of the
Company shall be held in any way as collateral security for the fulfilling of
the obligations of the Company under this Plan. Any and all of the Company’s
assets shall be, and remain, the general unpledged, unrestricted assets of the
Company. The Company’s obligation under the Plan shall be merely that of an
unfunded and unsecured promise of the Company to pay money in the future, and
the rights of the Participants and Beneficiaries shall be no greater than those
of unsecured general creditors. It is the intention of the Company that this
Plan be unfunded for purposes of the Code and for purposes of Title 1 of ERISA
and the Plan will be interpreted to effectuate this result.

Section 8.2. Restriction Against Assignment. Except as otherwise provided in
Section 6.3, regarding domestic relations orders, the Company shall pay all
amounts payable hereunder only to the person or persons designated by the Plan
and not to any other person or corporation. No part of a Participant’s Accounts
shall be liable for the debts, contracts, or engagements of any Participant, his
or her Beneficiary, or successors in interest, nor shall a Participant’s
Accounts be subject to execution by levy, attachment, or garnishment or by any
other legal or equitable proceeding, nor shall any such person have any right to
alienate, anticipate, sell, transfer, commute, pledge, encumber, or assign any
benefits or payments hereunder in any manner whatsoever. If any Participant,
Beneficiary or successor in interest is adjudicated bankrupt or purports to
anticipate, alienate, sell, transfer, commute, assign, pledge, encumber or
charge any distribution or payment from the Plan, voluntarily or involuntarily,
the Committee, in its discretion, may cancel such distribution or payment (or
any part thereof) to or for the benefit of such Participant, Beneficiary or
successor in interest in such manner as the Committee shall direct.

Section 8.3. Withholding. There shall be deducted from each payment made under
the Plan or any other Compensation/Performance Bonus payable to the Participant
(or Beneficiary) all taxes which are required to be withheld by the Company in
respect to such payment or this Plan. The Company shall have the right to reduce
any payment (or compensation) by the amount of cash sufficient to provide the
amount of said taxes.

 

- 16 -



--------------------------------------------------------------------------------

Section 8.4. Amendment, Modification, Suspension or Termination. The Committee
may amend or terminate the Plan at any time, in whole or in part, except that no
such amendment or termination shall operate (i) to reduce or deprive a
Participant or Beneficiary of any benefit accrued at the time of such amendment,
(ii) to result in an acceleration of the distribution of benefits under the Plan
(due to a termination of the Plan or any other reason), unless such acceleration
complies with Code Section 409A and the applicable regulations thereunder,
(iii) to cause any other violation of Code Section 409A or the guidance
thereunder, or (iv) to affect the Company’s obligations for payment of such
vested benefit as set forth herein. Notwithstanding anything in the Plan to the
contrary or any election of a Participant to the contrary, in the event that the
Company shall terminate the Plan and all other agreements, methods, programs,
and other arrangements sponsored by the Company with respect to which deferrals
of compensation are treated as having been deferred under a single plan with
this Plan under Treasury regulation section 1.409A-1(c)(2), the Company shall
have the discretion to accelerate the time of payment under the Plan, provided
that no payments occur within twelve (12) months of the termination of such
plans or agreements (other than payments that would be payable under the plans
or agreements absent such termination), all payments are made within twenty-four
(24) months of termination of the plans or agreements, and for three (3) years
following the date of termination of this Plan the Company does not adopt a new
plan or agreement that would be aggregated with this Plan if the same
participants participated in the new plan or agreement.

Section 8.5. Receipt or Release. Any payment to a Participant or the
Participant’s Beneficiary in accordance with the provisions of the Plan shall,
to the extent thereof, be in full satisfaction of all claims against the
Committee and the Company. The Committee may require such Participant or
Beneficiary, as a condition precedent to such payment, to execute a receipt and
release to such effect.

In the event that any amount becomes payable under the Plan to a person who, in
the sole judgment of the Committee, is considered by reason of physical or
mental condition to be unable to give a valid receipt therefore, the Committee
may direct that such payment be made to any person found by the Committee, in
its sole judgment, to have assumed the care of such person. Any payment made
pursuant to such determination shall constitute a full release and discharge of
the Committee and the Company.

Section 8.6. Limitation of Rights and Employment Relationship. Neither the
establishment of the Plan and Trust nor any modification thereof, nor the
creating of any fund or account, nor the payment of any benefits shall be
construed as giving to any Participant, or Beneficiary or other person any legal
or equitable right against the Company or the trustee of the Trust except as
provided in the Plan and Trust; and in no event shall the terms of employment of
any employee or Participant be modified or in any way be affected by the
provisions of the Plan and Trust.

 

- 17 -



--------------------------------------------------------------------------------

BIOMET, INC. BENEFITS COMMITTEE

/s/ Bradley J. Tandy

Bradley J. Tandy

/s/ Daniel P. Florin

Daniel P. Florin

/s/ Darlene Whaley

Darlene Whaley 1/28/2008

 

- 18 -